Case: 14-41376      Document: 00512967345         Page: 1    Date Filed: 03/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41376                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 12, 2015
GEORGE WESLEY FISHER,                                                      Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

BARRY NELSON; JUDGE JAMES CARLOW; VELMA MOORE, Bowie
County Clerk,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:14-CV-86


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Pro se plaintiff George Fisher was involved in probate proceedings in
Bowie County Court from 2006–2009. After an unsatisfactory outcome, Fisher
brought a state court lawsuit accusing the presiding judge in that case of bias.
Fisher’s complaint was dismissed and he subsequently filed this § 1983 action
in federal court repeating his allegations of bias and seeking reversal of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41376         Document: 00512967345        Page: 2     Date Filed: 03/12/2015



                                       No. 14-41376
judgment in the probate dispute. The district court dismissed the case for lack
of subject matter jurisdiction pursuant to the Rooker-Feldman doctrine. See
Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (“Absent specific
law otherwise providing, that doctrine directs that federal district courts lack
jurisdiction to entertain collateral attacks on state court judgments.”). Fisher
has failed to provide any reason why the district court’s determination was in
error. Accordingly, his appeal is DISMISSED. 1




      1   Fisher’s motion to modify the caption of this case is DENIED.
                                              2